Citation Nr: 1415756	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  09-50 385	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than February 26, 1997, for service connection for residuals of a fracture of the right wrist.  

2.  Entitlement to an effective date earlier than May 23, 2003, for a 70 percent evaluation for PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan P. Connally, General Attorney


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972, to include service in Vietnam.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from decisions of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In December 2010, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In November 2011, the Board issued a decision that, in part, denied the claims of entitlement to an effective earlier than February 26, 1997, for service connection for residuals of a fracture of the right wrist, and entitlement to an effective date earlier than May 23, 2003, for a 70 percent evaluation for PTSD.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the December 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the November 2011 Board decision that denied entitlement to an effective earlier than February 26, 1997, for service connection for residuals of a fracture of the right wrist, and entitlement to an effective date earlier than May 23, 2003, for a 70 percent evaluation for PTSD, is vacated.  The remainder of the November 2011 Board decision remains undisturbed.



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

